United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q QUARTERLY REPORTPURSUANT TO SECTION 13 OR 15(d) OF THESECURITIESEXCHANGE ACT OF 1934 For the quarter ended: December 31, 2007 Commission file no.: 000-51585 CLAIRE COAST CORPORATION (Name of Small Business Issuer in its Charter) Nevada 84-1397708 (State or other jurisdiction of (I.R.S.Employer incorporation or organization) Identification No.) 3011 Yamato Rd, A-17 Boca Raton, FL 33434 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (561) 988 – 9662 Securitiesregistered under Section 12(b) of the Act: Name of each exchange Title of each class on which registered None None Securities registered under Section 12(g) of the Act: Common Stock, no par value per share (Title of class) Indicate by Checkwhetherthe issuer (1) filed allreportsrequiredto be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that theregistrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[_] As ofDecember 31, 2007, there were 1,076,250 sharesofvotingstockof theregistrantissuedand outstanding. Transitional Small Business Format:YesNoX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesXNo PART I ITEM 1. FINANCIAL STATEMENTS INDEX TO FINANCIAL STATEMENTS Balance Sheet F-2 Statements of Operations F-3 Statements of Stockholders’ Equity F-4 Statements of Cash Flows F-5 Notes to Financial Statement F-6 CLAIRE COAST CORPORATION (A Development Stage Enterprise) Balance Sheet December 31, 2007 September 30, 2007 (unaudited) ASSETS CURRENT ASSETS Cash $ 0 $ 0 Promissory note receivable 1,000,000 1,000,000 Total current assets 1,000,000 1,000,000 Total Assets $ 1,000,000 $ 1,000,000 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ 0 $ 0 Demand convertible note payable 1,000,000 1,000,000 Total current liabilities 1,000,000 1,000,000 Total Liabilities 1,000,000 1,000,000 STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, no par value, authorized 0 and 5,000,000 shares; 0 issued and outstanding - 0 Common stock, $0.001 par and no par value, authorized 500,000,000 and 20,000,000 shares; 1,076,250 issued and outstanding 1,076 10,387 Additional paid in capital in excess of par 9,311 0 Deficit accumulated during the development stage (10,387 ) (10,387 ) Total stockholders’ equity (deficit) 0 0 Total Liabilities andStockholders’ Equity (Deficit) $ 1,000,000 $ 1,000,000 The accompanying notes are an integral part of the financial statements F - 2 CLAIRE COAST CORPORATION (A Development Stage Enterprise) Statements of Operations (Unaudited) Three Months Ended December 31, From Sept 1, 2005 (Inception) through 2007 2006 December 31, 2007 Revenues $ 0 $ 0 $ 0 Expenses Consulting 0 787 787 Other 0 0 875 Professional fees 0 (2,041 ) 7,425 Rent contributed by a related party 0 0 1,300 Total expenses 0 (1,254 ) 10,387 Net loss $ 0 $ 1,254 $ (10,387 ) Loss per weighted average common share $ 0 $ 0 Number of weighted average common shares outstanding 1,076,250 1,076,250 The accompanying notes are an integral part of the financial statements F - 3 CLAIRE COAST CORPORATION(A Development Stage Enterprise) Statements of Stockholders’ Equity (Deficit) Number of Common Shares Common Stock Add’tl Paid in Capital in Excess of Par Deficit Accumulated During the Development Stage Total Stockholders’ Equity (Deficit) INCEPTION BALANCE, September 1, 2005 0 $ 0 $ 0 $ 0 $ 0 Shares issued to officers 800,000 800 0 0 800 Sale of stock for cash 200,000 6,000 0 0 6,000 Office space rent contributed 0 100 0 0 100 Net loss 0 0 0 (2,900 ) (2,900 ) BALANCE, September 30, 2005 1,000,000 6,900 0 (2,900 ) 4,000 Sale of stock for cash 50,000 1,500 0 0 1,500 Office space rent contributed 0 1,200 0 0 1,200 Net loss 0 0 0 (8,741 ) (8,741 ) BALANCE, September 30, 2006 1,050,000 9,600 0 (11,641 ) (2,041 ) Shares issued for services 26,250 787 0 0 787 Net loss 0 0 0 1,254 1,254 BALANCE, September 30, 2007 1,076,250 10,387 0 (10,387 ) 0 Reorganization 0 (9,311 ) 9,311 0 0 Net loss 0 0 0 0 0 ENDING BALANCE, December 31, 2007 (unaudited) 1,076,250 $ 1,076 $ 9,311 $ (10,387 ) $ 0 The accompanying notes are an integral part of the financial statements F - 4 CLAIRE COAST CORPORATION (A Development Stage Enterprise) Statements of Cash Flows Three Months Ended December 31, From Sept 1, 2005 (Inception) through 2007 2006 December 31, 2006 (unaudited) (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ 0 $ 1,254 $ (10,387 ) Adjustments to reconcile net loss to net cash used by operating activities: Stock issued for organizational costs 0 0 800 Stock issued for consulting services 0 787 787 Contributed rent expense 0 0 1,300 Changes in operating assets and liabilities Increase (decrease) in accounts payable 0 0 0 Increase (decrease) in accrued liabilities 0 (3,500 ) 0 Net cash used by operating activities 0 (1,459 ) (7,500 ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash contributed 0 0 0 Proceeds from issuance of common stock 0 0 7,500 Net cash provided by financing activities 0 0 7,500 Net increase (decrease) in cash 0 (1,459 ) 0 CASH, beginning of period 0 1,459 0 CASH, end of period $ 0 $ 0 $ 0 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: NONE The accompanying notes are an integral part of the financial statements F - 5 CLAIRE COAST CORPORATION (A Development Stage Enterprise) Notes to Financial Statements (Information with regard to the three months ended December 31, 2007 and 2006 is unaudited) (1) Summary of Significant Accounting Policies The Company Claire Coast Corporation, (the Company), was incorporated on September 1, 2005, under the laws of the State of Colorado. The Company is a United States public company and is eligible for trading on the Over-the-Counter Bulletin Board, (OTC:BB), although no shares have been traded.The Company is available as a public shell to be acquired or to merge with another entity.The Company is considered to be in the development stage, and the accompanying financial statements represent those of a development stage company in accordance with SFAS No. 7, “Accounting and Reporting by Development Stage Enterprises.” The following summarize the more significant accounting and reporting policies and practices of the Company: a) Use of estimatesThe financial statements have been prepared in conformity with generally accepted accounting principles.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the statements of financial condition and revenues and expenses for the year then ended.Actual results may differ significantly from those estimates. b)Start-Up costsCosts of start-up activities, including organization costs, are expensed as incurred, in accordance with Statement of Position (SOP) 98-5. c)Net loss per share Basic loss per weighted average common share excludes dilution and is computed by dividing the net loss by the weighted average number of common shares outstanding during the period.The Company applies Statement of Financial Accounting Standards No. 128, “Earnings Per Share” (FAS d) Fair value of financial instruments The carrying values of cash and accrued liabilities approximate their fair values due to the short maturity of these instruments. e) Income taxes The Company accounts for income taxes according to Statement of Financial Accounting Standards (SFAS) No. 109, “Accounting for Income Taxes”.Under the liability method specified by SFAS No. 109, deferred income taxes are recognized for the future tax consequences of temporary differences between the financial statement carrying amounts and tax bases of assets and liabilities. f)Interim financial information The financial statements for thethree months ended December 31, 2007 and 2006 are unaudited and include all adjustments which in the opinion of management are necessary for fair presentation, and such adjustments are of a normal and recurring nature. The results for thethree months are not indicative of a full year results. (2) Stockholders’ Equity The Company has authorized 500,000,000 shares of $0.001 par common stock. At December 31, 2007 and September 30, 2007 there were 1,076,250 sharesissued and outstanding.
